Title: To James Madison from Yona Equa, 31 December 1815
From: Yona Equa
To: Madison, James


                    
                        
                            Father
                        
                        
                            Tuckaleechee
                            December 31st. 1815
                        
                    
                    General Love seeing the way we were impos on by our white neighbours advised us to apply to you to appoint some person who might see us done justice and settle any disputes that might arise betwine us and our white neighbors As Colo. Meigs lived at too great a distance, in consequence of this we Wrote a petition from Cowe signed by the headmen of twenty towns and sent it by mail from Waynesville. To this we have never yet received any answer, and not knowing whether you have ever received it, I have thought fit to write and send it by my own people so that I might be sure you would receive it, and in this my people from Eastanauly upwards have agreed in what I now write. We wish you to appoint some person to

act as agent for this part who will have Justice done to us. The whites are settling our land without our consent and contrary to our treaties made with you. The great spirit first gave us this land The whites came and begged some of it. We gave it to them and at several times since we have sold them more until we have but a small part left and to be deprived of this by force we think hard and hope you will have Justice done in this Case. Also when we receive our annuity at Colo: Meigs’s we think we do not get our share the lower part of the nation getting nearly the whole. We wish to have our part delivered near to this place. Our part may be known by taking the number of people in each district. I send this by two of my headmen (viz) George and Junaluskee and hope you will use them well and giving them something clever will return an answer to me by their hands. In hopes that will be favorable I remain your real friend
                    
                        Yona Equaor Big Bearhis mark
                    
                